         Case 1:19-cv-02232-MLB Document 63 Filed 01/28/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


D.J.,

                         Plaintiff,      Case No. 1:19-cv-02232

v.                                       Michael L. Brown
                                         United States District Judge
Columbia at Sylvan Hills, L.P., et
al.,

                         Defendants.

________________________________/

                                  ORDER

        The Court GRANTS the parties’ Joint Motion for Referral to

Magistrate Judge for Mediation (Dkt. 62). The Court REFERS this case

to a United States Magistrate Judge for mediation. The parties are

required, within five (5) days after mediation, to notify the Court in

writing whether mediation resulted in a settlement of this action. The

Court STAYS this case pending mediation. The Court DIRECTS the

Clerk to ADMINISTRATIVELY CLOSE this case during the period of

the stay.
 Case 1:19-cv-02232-MLB Document 63 Filed 01/28/20 Page 2 of 2




SO ORDERED this 28th day of January, 2020.




                              2
